Case 8:19-cv-00676-JLS-KES Document 10-1 Filed 05/06/19 Page 1 of 4 Page ID #:73




         EXHIBIT A
Elite Sports – Elite Sports                                             Page 1 of 3
 Case 8:19-cv-00676-JLS-KES Document 10-1 Filed 05/06/19 Page 2 of 4 Page ID #:74


                SPRING   10%   COUPON   SPRING10 FREE SHIPPING ON ORDERS OVER $56.99    
                 SALE    OFF   CODE:




      EMBRACE THE PAIN
                    SHOP NOW




https://www.elitesports.com/                                                            4/9/2019
Elite Sports – Elite Sports                                             Page 2 of 3
 Case 8:19-cv-00676-JLS-KES Document 10-1 Filed 05/06/19 Page 3 of 4 Page ID #:75


                           SPRING           10%           COUPON           SPRING10 FREE SHIPPING ON ORDERS OVER $56.99                                                   
                             SALE           OFF             CODE:




   • #EliteSports
View Gallery




   •
       @elitesportscompany
       160
       #TeamElite #mma #UFC #bjj #jiujitsu #jiujitsulife #invicta #boxing #kickboxing #muaythai #bellator #PrideFC #blackhousemma #blackzilia



                                                                                   Elite Sports

       Elite Sports offers affordable yet stylish martial arts gear of the highest quality. Our products range from BJJ gis, Gym bag, Shorts , Gloves , Belts, and more. At Elite
       Sports, We believe that the best MMA Gears comes from applying the latest technology in the MMA world into each piece of gear with an unmatched attention to detail.
       Just like a championship fighter in the gym, you can bet your top dollar that we won’t be cutting corners. This ethic to strive is what has made Elite Sports a leader of the
       pack in the MMA Industry, worn by more and more fighters , both profession and recreational, every day.



                                                                            Elite Sports Fightwear

       We make products for many martial arts disciplines such as Brazilian Jiu Jitsu , No-Gi, MMA , Boxing , Muay Thai , Karate , Judo , Wrestling , Taekwondo and more
       with an acute knowledge of the demands of each discipline. Our extensive catalog of high quality MMA gear is sure to have the item you need. Whether its the gym or
       the mat, our gear is proven to be some of the highest performing and comfortable gear out there. With the slogan “Embrace The Pain", we are ready to unleash the
       champion within you.




                                                     CONTACT US                  MY ACCOUNT                   SIGN UP FOR OUR NEWSLETTER


                                                     Support                     Login

                                                     Brand Ambassador            Register

                                                     Affiliates
                                                                                                                                         Subscribe

                                                     HELP                        SOCIAL MEDIA




https://www.elitesports.com/                                                                                                                                                  4/9/2019
Elite Sports – Elite Sports                                             Page 3 of 3
 Case 8:19-cv-00676-JLS-KES Document 10-1 Filed 05/06/19 Page 4 of 4 Page ID #:76


                          SPRING           10%        COUPON            SPRING10 FREE SHIPPING ON ORDERS OVER $56.99    
       ABOUT US
                                                  Returns & Exchange
                                                                              
                            SALE           OFF    ShippingWarranty
                                                        CODE:                                  SELECT A STORE

       Blog                                       Product CareFaqs
                                                                            
                                                                                                    UNITED STATES 
       Open Wholesale Account

       Gift Card

       Reviews



       © 2019, Elite Sports | All Rights         Terms And Conditions     Privacy Policy

       Reserved.




https://www.elitesports.com/                                                                                            4/9/2019
